Case 6:18-cv-00308-ADA Document 241-4 Filed 04/30/20 Page 1 of 3




       EXHIBIT 4
        Case 6:18-cv-00308-ADA Document 241-4 Filed 04/30/20 Page 2 of 3




                          MV3 PARTNERS LLC V. ROKU, INC.
                    WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                        CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                 JUDGE ALAN D. ALBRIGHT

                               ROKU'S TRIAL WITNESS LIST

       Roku expects to call at trial the percipient and expert witnesses identified below. Roku

may also call individuals listed on MV3’s witness list, as well as individuals necessary for

rebuttal. In addition, Roku may present deposition testimony in the event that any of the

individuals listed below as witnesses that Roku intends to call become unable to attend the trial

or are otherwise unable to provide live testimony.

        Witness Name                     Live or Deposition             May Call or Will Call

        Scott De Haas                           Live                           Will Call

       Dave Mendenhall                          Live                           Will Call

         Kevin Bright                           Live                           Will Call

         Tito Thomas                            Live                           May Call

         Steve Sprich                           Live                           Will Call

         Ken Krakow                             Live                           May Call

         Greg Garner                            Live                           Will Call

        Michael Slosek                   Live or deposition                    May Call

         Tim Wegesin                     Live or deposition                    May Call

          Robert Stoll                          Live                           Will Call

        Lauren Kindler                          Live                           Will Call

      Laura O’Loughlin                          Live                           Will Call
 Case 6:18-cv-00308-ADA Document 241-4 Filed 04/30/20 Page 3 of 3




   Alan Bovik                    Live                   Will Call

   Samuel Russ                   Live                   Will Call

Gregory A. Walters       Live and/or deposition        May Call

Jared Abbruzzese         Live and/or deposition        May Call

 David Marshack          Live and/or deposition        May Call

   Wayne Barr            Live and/or deposition        May Call

 Henry Goldberg          Live and/or deposition        May Call
